AO 245D (CASD Rey, 1/ 19) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervise Release)
Vv (For Offenses Committed On or After Néveniber IDIBDy 4, —
ROSENDO ARTURO ROSAS-ALVAREZ (1) | we
aka Rosendo Rosas Alvarez, Rosendo Arturo Alvarez- Case Number: 3:19-CR-07145-LAB
ae DANIELLE RENEE PEAY
Defendant’s Attorney
REGISTRATION NO. 42090-479
| -
THE DEFENDANT:
X] admitted guilt to violation of allegation(s) No. ONE (1)
C] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 23, 2019 —
e

Date of Imposition of Senténc

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ROSENDO ARTURO ROSAS-ALVAREZ (1) Judgment - Page 2 of 3
CASE NUMBER: 3:19-CR-07145-LAB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

O_ The defendant shal] surrender to the United States Marshal for this district:
Ol at A.M. on

 

LI as notified by the United States Marshal.

Oo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

QO) onor before
L) as notified by the United States Marshal.

L as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at » with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07145-LAB

 
AO 245D (CASD Rev. 01/1 9) Judgment in a Criminal Case for Revocations

DEFENDANT: ROSENDO ARTURO ROSAS-ALVAREZ (1)

Judgment - Page 3 of 3
CASE NUMBER: 3:19-CR-07145-LAB

SUPERVISED RELEASE
Upon release from imprisonment, the defenda

nt will be on supervised release for a term of:
THREE (3) YEARS CONCURRENT TO ANY TERM IMPOSED IN USDC, SOUTHERN DISTRICT OF CA, CASE NO,
19CR1736-LAB

SPECIAL CONDITIONS OF SUPERVISION

Do not enter the United States illegally.

The defendant must not commit another federal, state or local crime.

HI

3:19-CR-07145-LAB
